DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Serge Hodgson on Friday, May 21, 2021.
The application has been amended as follows: 
Claim 24, (Canceled).
Claim 25, (Canceled).
Claim 26, (Canceled).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Kelley discloses an assembly comprising: a first modular stent device comprising: a main body, a bypass gate directly coupled to and extending distally from a distal end of the main body; and an artery leg directly coupled to and extending distally from the distal end of the main body, wherein the main body has a first longitudinal axis, the bypass gate has a second longitudinal axis, and the artery leg has a third longitudinal axis, the first, second, and third longitudinal axes are parallel with one another when the first modular stent device is in a relaxed configuration; and a second modular stent device configured to be coupled inside the bypass gate, the second modular stent device comprises a main body, wherein the main body of the second modular stent device is configured to be deployed within the bypass gate of the first modular stent device; an artery keg extending from the main body of the second modular stent device. However, Kelley .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774